     Case 2:21-cv-00094-KJM-CKD Document 14 Filed 04/22/21 Page 1 of 1


 1   CORFEE STONE LAW CORPORATION
     Catherine M. Corfee, Esq., SBN 155064
 2   P.O. Box 1098
     Carmichael, CA 95609
 3   T: (916) 487-5441; Fax: (916) 487-5440
     Email: catherine@corfeestone.com
 4           assistant@corfeestone.com

 5

 6                                UNITED STATES DISTRICT COURT

 7                               EASTERN DISTRICT OF CALIFORNIA

 8

 9

10    THERESA BROOKE                                CASE NO. 21-cv-00094-KJM-CKD

11     Plaintiff                                    ORDER

12    vs.

13    ADVANTAGE HOSPITALITY LLC, a
      California limited liability company dba
14    Hilton Garden Inn Sacramento Airport
      Natomas
15
      Defendant
16

17
     The Court hereby grants a 30-day extension for the parties to file the dispositional documents.
18
     Documents must be filed no later than May 13, 2021.
19
            IT IS SO ORDERED.
20
     Date: April 20, 2021
21

22

23

24

25

26
27

28
